     Case 2:21-cv-03166-JWH-E Document 16 Filed 08/17/21 Page 1 of 2 Page ID #:5



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   SCOTT ALLEN SEARS,                      )     NO. CV 21-3166-JWH(E)
                                             )
12                         Plaintiff,        )
                                             )
13        v.                                 )     ORDER TO SHOW CAUSE
                                             )
14   WARDEN LINDA SAUNDERS, ETC.,            )
                                             )
15                                           )
                           Defendants.       )
16                                           )
17

18        Plaintiff filed a complaint on January 20, 2021 in the United
19   States District Court for the Southern District of California.            On
20   April 13, 2021, the action was transferred to this Court.           It appears
21   that proper service of the summons and complaint was not made upon
22   any defendant within 90 days after the filing of the complaint.
23   Therefore, pursuant to Rule 4(m) of the Federal Rules of Civil
24   Procedure, IT IS ORDERED that, within thirty (30) days of the date of
25   this Order, Plaintiff shall show cause, if there be any, why proper
26   service was not made within the 90-day period and why this action
27   should not be dismissed without prejudice for want of prosecution.
28   Plaintiff shall attempt to show such cause by filing a declaration,
     Case 2:21-cv-03166-JWH-E Document 16 Filed 08/17/21 Page 2 of 2 Page ID #:6



 1   signed under penalty of perjury.       Failure timely to file such a

 2   declaration may result in the dismissal of this action without

 3   prejudice.

 4

 5        DATED:      August 17, 2021.

 6

 7

 8                                                 /S/
                                              CHARLES F. EICK
 9                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
